—In an action to receive payment for goods sold and delivered, the defendant appeals from so much of an order of the Supreme Court, Kings County (Hutner, J.), dated August 3, 1993, as denied its cross motion to dismiss the complaint on the grounds of forum non conveniens.
Ordered that the order is affirmed insofar as appealed from, with costs.
Upon our review of the relevant factors in this case, we find that the Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to dismiss the complaint on the grounds of forum non conveniens (see, CPLR 327; see generally, Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 478-479, cert denied 469 US 1108). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.